Citation Nr: 1605821	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  02-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, to include a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's spouse



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1972 to June 1974.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a November 2011 rating decision of the Department of Veterans Affairs Appeals Management Center (AMC) in Washington, DC.  The appeal was Remanded in October 2007, January 2010, and August 2012 for additional evidentiary development.  The only issues remaining for appellate consideration are those listed on the title page of this decision.  

In October 2001, the Veteran testified at a hearing before a RO Hearing Officer.  In July 2007, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge on the issues of entitlement to service connection for PTSD and for hepatitis C.  Transcripts of those hearings are of record.  

In November 2015, VA received a written waiver of AOJ consideration of evidence in the first instance.  

The issue of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder, to include entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDING OF FACT

The medical evidence establishes that Hepatitis C did not manifest during the Veteran's service and was not incurred as a result of the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatis C have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Hepatitis C

The Veteran asserts that he contracted hepatitis C during service or as a result of exposures in service and is therefore entitled to service connection (VA disability benefits), for disability due to hepatitis C.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

      Facts - Veteran's Lay Assertions

VA received the Veteran's claim of entitlement to service connection for hepatitis C in June 1999.  He asserted that he contracted hepatitis C while serving on the U.S.S. Intrepid, an aircraft carrier, in 1973, via removal of a preservice tattoo.  He reported that after he was separated from active service he was quarantined at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  He stated that there were no records available about that treatment.  He did not know why he was quarantined but it "could have been" for hepatitis.  He reported that he was currently being followed for treatment of hepatitis C, diagnosed in June 1999.  

In July 1999, the Veteran reported additional incidents of his service possibly related to his current Hepatitis C infection.  He alleged that a riot occurred on the U.S.S. Intrepid with physical confrontations.  He also reported that while he on liberty in Portugal, a physical conflict broke out between sailors and civilians.  

Following the RO's September 1999 denial of service connection for hepatitis C, the Veteran submitted argument dated in August 2000.  He asserted that he was treated for hepatitis B by VA in 1975 and quarantined for five days.  He contended that he contracted the disease from tattoo removal by abrasion, or eating or having sex during service.  He also stated that there can be a 20 year delay for hepatitis symptoms to develop.  He reported that he was not tested until 1999.

Received at the RO in March 2001 is a statement signed by P.B.  She asserts that she visited the Veteran in the hospital in 1975 and "the doctor says he had Hepatitis.  I couldn't visit for about three day (sic) because they, the doctor didn't know what he had[;] his eye (sic) were very yellow."   

Also received in March 2001 is a statement signed by an individual identifying himself as the Veteran's brother.  He reported that during the summer of 1975 he noticed a yellow discoloration of the Veteran's eyes.  He reported that they went to VA and were denied medical treatment because it was not a service-connected illness.  He reported that, after being turned down for treatment, the Veteran experienced insomnia, severe stomach cramps, and depression.  The Veteran later returned to the VA hospital, was quarantined for 5 days, and was diagnosed with hepatitis.  

The Veteran testified before a RO Hearing Officer in October 2001.  He testified that in 1975 he went to the Fayetteville VA facility and was quarantined for seven days during which time he could not have any visits.  He testified that about a day after arriving he was informed that he tested positive for hepatitis.  He also testified that when he asked why VA had no records of his 1975 treatment, he was told that, because of automation, and computers, " . . . actual old records, they didn't have a copy of any."  Transcript, October 2001 RO Hearing at 8.  He also testified that he was hospitalized in 1982 for hepatitis.  

In a document received at the RO in June 2002, the Veteran contended that stomach cramps treated in June 1973 were misdiagnosed, and that those symptoms were really hepatitis symptoms.  The Veteran further alleged to possible hepatitis C exposure through unprotected sex, use of a friend's razor, or exposure to asbestos, all during service.  He alleged that he was sexually assaulted following intoxication with drugs and that he could have contracted hepatitis C from that in-service assault.  The Veteran stated that he talked with a Chaplain.  Additionally, in a December 2004 statement, the Veteran alleged that he contracted hepatitis C from using another person's razor while in the brig during service.  

The Veteran testified before the Board in July 2007.  He testified that while waiting at the naval air station in Rhode Island for the U.S.S. Intrepid to come into port he befriended some fellow sailors.  He testified that they put something in his beer that caused him to not be aware of what was going on, carried him to a room and assaulted him.  He did not say anything about the assault at the time, although he went to sick bay.  Instead of "telling them" about the assault, he reported a balance problem.  He also testified that there were riots on board the USS Intrepid during the cruise when he was present.  

In a document received in April 2009, the Veteran alleged that in-service immunizations with a "shotgun needle" in boot camp, unprotected sex, and scraping his hands cleaning out a large garbage disposal during service, were all ways he may have contracted hepatitis C during service.  He again contended that stomach cramps in June 1973 were symptoms of hepatitis.  In February 2010, the Veteran reiterated that sharing a razor with another individual could have caused his hepatitis C.  

In a December 2010 document, the Veteran disagreed with a December 2010 VA hepatitis C examination report that referred to cocaine abuse.  The Veteran reported that he did not snort cocaine in 1969 but rather started smoking crack in the year 2000.  He again asserted that he contracted hepatitis C from immunizations, tattoo removal, or in-service personal assault.  He contended that the book review he submitted confirmed the personal assault.  

In a document received in October 2011, the Veteran pointed to the following risks for contracting hepatitis C:  immunizations in boot camp, dental instrument contamination, sexual assault, the January 1973 riot aboard ship.  He characterized the riot as including physical assault, with "beat down cuts rupture noise (sic) lip."  He defended himself but "lost battle."  He also sustained cuts and scrapes dislodging debris from industrial garbage disposal during service, and had a tattoo removed by a corpsman who did not wear gloves.  He further stated that the only drugs he used during service were hashish and marijuana and that he had a crack habit in 1998.  In a September 2012 statement, titled by the Veteran as "Hep C," the Veteran noted that he was treated in August 1973 for pediculosis pubis, shared a razor while in the brig in June 1973, and received immunizations using air gun injectors during service.  He contended that these were all ways he could have contracted hepatitis C.  

In a document received at VA in April 2015, the Veteran disagreed with the conclusion in the July 2014 VA examination report that the Veteran's reported crack and drug abuse were high risk factors for contracting Hepatitis C.  The Veteran stated that this was an inaccurate factual premise, and quoted a June 2004 VA Fast Letter stating that hepatitis C virus is spread by blood products.    

      Facts - Service, VA, and Other Documentary Evidence

Service treatment records document no reports of hepatitis, jaundice, or any blood transfer.  There is a November 14, 1972 entry for "Balance problem [-] Pt states he can't do anything without falling down. . . . left prior to Rx."  There is also a June 13, 1973 entry for "Stomach cramps Titral (illegible) tabs."  A June 14, 1973 entry titled "Brig physical" states that the Veteran was "satisfactory" for confinement.  A June 23, 1973 entry states that he was fit for release from the brig.  There is an August 13, 1973 entry for a complaint of pediculosis pubis and a prescription for Kwel cream.  An immunization record shows that typical immunizations such as for tetanus were administered.  

A discharge medical examination report documents normal clinical evaluations of all systems other than body marks, scars, and tattoos.  There is an annotation that one tattoo was removed that left scars on the forearm and scar on upper arm.  His entrance examination documents that he had a "popcorn" tattoo on his right forearm.  

Service personnel records include documentation of four non-judicial punishments for UCMJ violations, one of which is contemporaneous to the report for a physical for brig confinement.  The record shows that he was assigned to USS Intrepid, and that the ship was at the Naval Air Station in Rhode Island for periods in October 1972 and November 1972.  The Veteran received a non-judicial punishment, the first documented, in December 1972.  The record does reflect that the Veteran was absent without leave in November 1973.

A September 2005 letter from the VAMC in Pensacola Florida that states that part of the Veteran's medical records were stored in Gulfport, which sustained damage during Hurricane Katrina.  The National Archives stated that deck logs did not normally reflect contacts between ships' crew and ships' chaplains nor a separate "chaplain's log" or journal.  

The RO made extensive efforts to verify the occurrence of riots aboard the Intrepid.  An August 2004 USASCRUR reply states that the Intrepid command histories for 1972 and 1973 were reviewed but do not document any riots.  Deck logs of the USS Intrepid for January 1973 document altercations in Lisbon, Portugal involving sailors and civilians.  

A June 2003 VA intake database medical assessment documents the Veteran's report that in the past he abused cocaine.  June 2003 VA psychologist's notes document the Veteran's report that he was drugged by fellow sailors, passed out, and was raped.  VA treatment records and a report from a psychiatrist in March 2012 also reflect that the Veteran reported a sexual assault in service and reported riots aboard a ship.  

A May 10, 2006 intake screening report for VA substance abuse services documents the Veteran's report that, after using marijuana in high school, his drug use increased while in the Navy, including the use of hashish, acid, and speed.  He reported that in 1973 he began snorting cocaine.  He used crack cocaine in 1987.  He denied seizures but reported that he may have had cocaine blackouts.  

The first post-service document mentioning hepatitis, or any medical condition post service, is a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action form hand dated July 13, 1982; with an originating facility of the VAMC in Fayetteville, North Carolina.  Under a section for "Purpose" There are "Xs" in boxes for admission notice, initial report, with a status of VA Hospital patient.  There are also "Xs" for request for information for file number, verify military service, service connection, and monetary benefits information.  There is an admission diagnosis of "Hepatitis" with an initialed date of July 13, 1982.  This form was signed in July 1982 by an individual who indicated that the facility name and number was 318, WSNC.  This corresponds to the RO in Winston-Salem, North Carolina.  

The RO made several requests for records of treatment of the Veteran from 1974 through 1995, specifically referring to 1975 and 1982 records.  Summarizing the research efforts and results is an April 4, 2005 formal finding concluding that there are no additional records available.  The claims folder contains no records of treatment of the Veteran at a VA facility prior to 1990, other than the 1982 form discussed above.  VA and private treatment records dated from 1995 to 1999 and thereafter are associated with the record.

The Veteran submitted a column article ("To Your Health," by Dr. Paul Donahue).  The Veteran underlined text that states that of those who are chronically infected by hepatitis C, about 20 percent develop liver cirrhosis and liver failure 20 years or more after the original infection.  

VA first afforded the Veteran an examination with regard to his hepatitis C claim in December 2010.  The examiner recorded that the Veteran reported internasal cocaine use during service, a tattoo prior to service, and high risk sexual activity during service.  The examiner noted the Veteran's past treatment for alcohol abuse.  The examiner noted review of VA clinical reports reflecting that the Veteran had first been diagnosed with hepatitis C in 1998 or 1999.  The examiner provided a medical opinion that the Veteran's hepatitis C was less likely than not incurred during service.  The rationale provided was that he had high risk behaviors reported before, during and after service - namely a tattoo prior to service, plasma donation prior to service, and alcohol and drug abuse after service.  The Board found this examination and opinion inadequate and remanded the case to the RO for another examination in August 2012.  

Pursuant to that Board Remand, VA afforded the Veteran another examination with regard to his hepatitis C claim in July 2014.  The examiner indicated that the Veteran's hepatitis C was diagnosed in May 1999.  The examiner noted the Veteran's assertions regarding air gun injections, sexual assault, exposure to blood from other sailors during a race riot aboard ship, sharing razors with fellow servicemembers, including in the brig, the report from his brother about yellow eyes in 1975, his report of admission to a VA hospital in 1975, tattoo removal during service, and high risk sexual activity, among other assertions.  

In a section of the report of that examination for whether the Veteran had ever been diagnosed with hepatitis C, the examiner indicated that the Veteran's risk factors included accidental exposure to blood by health care workers, intravenous drug use or intranasal cocaine use, high risk sexual activity, other direct percutaneous exposure to blood (such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes and/or shaving razors).  The examiner noted the Veteran's contention that he received vaccine in mass inoculations of fellow soldiers and the injector nozzle was not changed or cleaned.  The examiner noted the Veteran's reports that he engaged in unprotected sexual intercourse at various ports, and also reported that he was sexually assaulted by fellow soldiers while at a naval air station in Rhode Island.  She noted his report of self tattooing and that he had the tattoo removed by a navy corpsman.  She noted that the Veteran thought that he could have come in contact with the corpsman's body fluids.  She also noted that he reported using others' razors when he was in the brig.  

She listed the relevant tests that had been conducted.  The earliest listed test showing hepatitis C was from May 1999.  She also indicated that a liver biopsy had not been performed.  The examiner indicated that she had reviewed the claims file.  The examiner opined that it is less likely than not that the claimed condition was incurred in or caused by the claimed in-service, injury, event or illness.  

The examiner provided a detailed rationale to support that opinion.  The examiner concluded that review of the service treatment records revealed no documentation of symptoms that could have resulted from acute hepatitis C infection.  She explained that those symptoms typically include jaundice, fatigue, flu-like symptoms, and dark urine and that they typically manifest 6-8 weeks after exposure, but may last for up to 12 weeks.  She further explained that review of the Veterans service treatment records do not provide any evidence of reported symptoms that could be associated with an acute infection either 6-8 weeks, and up to six months after the Veteran received possible air gun/jet injector vaccinations.  

She noted that the Veteran did complain of stomach cramps while on board the USS Intrepid in June 1973, approximately nine months post air jet vaccinations.  She noted that this timing fell outside of the acute phase of hepatitis C, and noted that stomach cramps alone could be due to other self limiting conditions.   

She also noted the Veteran's contention that fellow sailors' abrasions and open wounds during a race riot posed a source of possible exposure to blood.  She noted that there was no documentation that confirmed the Veteran's personal involvement in a race riot aboard the USS Intrepid in January 1973.  See STRs dated in December 1972 (Rx Cepacol gargle) and March 1973 (Rx (illegible 10% - moleskin) (no gap between entireties).

She noted his contention of using a shared razor while in the brig approximately June 1973 and the diagnosis of pediculosis pubis in August 1973.  She explained that can be spread sexually, but can also be contracted by infected clothes or linen.  

She noted that according to the CDC, hepatitis C virus (HCV) is transmitted primarily through injection drug use, receipt of donated blood , blood products, and organs (prior to 1992, rarely now due to screening of blood), needle stick injuries in the health care setting, and birth to an HCV-infected mother.  The examiner explained that sex with an HCV -infected person or sharing contaminated hygiene tools such as tooth brushes and razors/straight blades are thought to be inefficient modes of transmission because HCV is primarily transmitted through large open passageways through the skin. 

She noted the Veteran's additionally contention regarding sexual contact in foreign ports and explained that this is an inefficient vector for transmitting hepatitis C.  She also noted the tattoo removal during service and explained that this scenario would be an inefficient vector for the transmission of hepatitis C.  The examiner reiterated that the Veteran's reported in-service exposures, contended to occur primarily between October 1972 and August of 1973, are not followed by reported documentation to support an acute illness or symptoms that would give credence to the contention that hepatitis C had its onset during active military service.

The examiner next explained that she took a close look at the disease progression of hepatitis C virus infection from acute presentation to a chronic presentation.  She noted that symptoms associated with chronic HCV are nausea, fatigue, anorexia, muscle aches/pain, joint pain, weight loss, and weakness.  She noted that liver enzyme elevations vary widely in HCV infected persons.  Because the Veteran declined biopsy, a true assessment of what is occurring within the liver in terms of pathology needed for staging is not possible.  

She noted that there was no documentation to support the contention of admission to the VA hospital during the summer of 1975.  She also explained that the Veteran was separated from active military service June 14, 1974.  Therefore, the symptomatic presentation mentioned in the statement of PB or the Veteran's brother, or a hospitalization in 1982, falls outside of the extended acute phase of six months for the onset hepatitis C infection before service separation, but, rather, would be consistent with an infection that had its onset after discharge from active military service.  

The examiner reiterated that the Veteran's hepatitis C was first diagnosed in 1999.  The Board notes the numerous 

She summed up her opinion by stating that the most likely etiology of the veteran's chronic hepatitis C is due to his past use of cocaine, and that the greater likelihood was that his infection with hepatitis C virus had its onset after he separated from active military service, and is not related to any claimed risk factors that occurred while the veteran was in active military service.  

There are medical records obtained from the Social Security Administration (SSA) that were connected to the Veteran's claim for SSA disability benefits.  These records were received by VA no later than 2010.  The RO later sought additional records from SSA and received a reply in April 2015 that any such records that SSA may have once had no longer existed.

The Veteran has also submitted, as recently as April 2015, an article titled "Ask the Mayo Clinic: Whatever happened to 'jet injectors'?"  The article notes that there was a possibility that the injectors could transmit blood borne disease including hepatitis C which led to the cessation of their use.  It also notes that there were no widespread outbreaks of these diseases caused by the jet injectors.  

Similarly, he submitted a document of the testimony of Dr. Roselle to the House Committee on Veterans Affairs in April 2000.  This testimony concerns the procedure for VA testing for hepatitis C as well as some statistics.  The statistics include that, during the two year period reviewed, the hepatitis C antibody positive group was significantly more likely to be male and from the Vietnam Era of service than the overall population served during the review. 

      Analysis

There are numerous statements from the Veteran as well as laypersons asserting how he contracted hepatitis C and when symptoms manifested.  There is no indication that these laypersons have medical expertise in diagnosing diseases or determining the likelihood of various means of contracting diseases.  They are thus considered non-experts, or laypersons, as to these matters.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

As to statements that do not require expertise, such as presentation for treatment or what a physician informed a layperson of, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (explaining that lack of credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board finds that medical expertise is necessary to determine if a given symptom, such as stomach pain, shows infection by hepatitis C and the relative likelihood of contracting hepatitis C and when and how it manifests.  This is because analyzing a symptom presentation and having a working knowledge of the probability of contracting such a disease or how it manifests are complex questions, The Board finds that the statement of the Veteran and the other laypersons as to the assignment of symptoms, such as stomach pain, to hepatitis C, as opposed to other causes, and the likelihood of HCV infection from different risks are not competent evidence.  

The accounts of the Veteran, his brother, and P.B. regarding treatment at VA in 1975 are less probative than the results of searches for documentation of treatment by VA prior to the 1990s, which were all negative.  The accounts are inconsistent.  The Veteran asserted that he was permitted no visitors ("quarantined") during the alleged inpatient treatment but P.B. reports that she visited him.  In June 1999, the Veteran reported that he was quarantined during treatment at VA after he was separated from active service and that he did not know why but that it could have been for hepatitis.  This is inconsistent with his later statements regarding the alleged 1975 treatment, to include his statement that he was diagnosed with hepatitis B during the stay.  These inconsistencies establish that the accounts of treatment by VA in 1975, prior to the 1982 attempt to seek treatment, have little probative weight.  

Afforded more probative weight are the negative findings for VA treatment of the Veteran prior to the 1990s and the VA Form 10-7131 from 1982.  This is a request for information from the RO by the VAMC in Fayetteville.  That competed form is an initial notice and is a request for information as to the Veteran's service-connection status as well as a request to verify his military service.  It is in keeping with the Veteran's assertion that he was seen by VA for hepatitis but refused treatment.  However, it is consistent with this unsuccessful attempt to obtain treatment occurring in 1982, not in 1975.  

Indeed, there would be no discernible reason for the VAMC to seek this information in 1982 if the Veteran had been treated by this VA facility in 1975.  The preponderance of evidence of record shows that the Veteran was not treated by VA, nor did he seek treatment by VA, in 1975 but rather first sought treatment at VA in July 1982.  

The Board has taken into consideration the report of record storage in Gulfport and damage by Hurricane Katrina.  However, Hurricane Katrina occurred in 2005, long after 1975 or 1982, and after the RO made attempts beginning in 1999 to obtain the Veteran's records.  The Board concludes that the Veteran sought VA treatment for hepatitis in 1982, more than seven years following his service discharge.  

The Board finds the Veteran's May 2006 and earlier reports of intranasal cocaine use (snorting) are more probative than his later assertions that there was no evidence of high risk drug abuse in his past.  The Board can discern no reasonable motivation for providing inaccurate past drug use while seeking treatment for substance abuse in May 2006.  His more recent assertions, apparently that this did not occur, do come with a discernable reasonable motivation for providing inaccurate information - the denial of his claim with reference to post-service high risk drug abuse as a means of contracting the disease.  

The report provided following the Veteran's 2014 VA examination is highly probative evidence, and this highly probative evidence is unfavorable to the Veteran's claim.  The examiner took into account all of the Veteran's reported risk events during service, and the risk events following service, as well as the timeline of known medical treatment from 1995, surgical procedures in 1997, and diagnosis of hepatitis C in May 1999.  The examiner explained there was no evidence of an acute phase of the disease during the appropriate time frames for in-service incurrence.  

As to the Veteran's characterization of his reports of stomach pain during service as evidence of hepatitis C infection, the Board finds his characterization to not be competent evidence.   The examiner who conducted the 2014 VA examination adequately addressed that symptom in the rationale for her opinion.  

The examiner who conducted the 2014 VA examination also adequately addressed his reports of involvement in a riot aboard the Intrepid, his reports of sharing razors, the tattoo removal, and sexual contact during service - to include the alleged sexual assault.  The examiner noted that the means of transmission described by the Veteran during his service were less efficient means of virus transmission that the Veteran's risk factors after service.  

The examiner's discussion acknowledges that there is a possibility that the Veteran was exposed to hepatitis C in service.  The evidence establishes that the Veteran contentions as to the incurrence of currently-diagnosed hepatitis C are within the realm of possibility.  However, the Board is not authorized to grant service connection for a disability on the basis that service incurrence is within the realm of possibility.  Rather, evidence must show that it is at least as likely as not that disability was incurred in service.  

The report and opinions expressed by the examiner who conducted 2014 evaluation of the Veteran is the most probative evidence of record as to the likelihood of the transmission of Hepatitis C in this case.  Also considered by the Board is the Mayo Clinic document, the testimony of Dr. Roselle before Congress, and the article by Dr. Donahue.  This evidence is not of significant probative value on the question of whether the Veteran, as opposed to a more general population, contracted hepatitis C during service.  The Board finds that the 2014 VA medical opinion provides more probative evidence on this question.  

In this case, the medical evidence and very probative and persuasive 2014 opinion establish that it is less than likely that the Veteran incurred current hepatis C in service or that hepatitis C manifested during his active service.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved with regard to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letters sent to the Veteran in December 2004 and March 2006.  This notice was provided after the initial unfavorable adjudication by the AOJ in 1999.  Nevertheless, the Veteran has had a meaningful opportunity to participate in the processing of his claim over the 10 years since the initial VCAA notices were sent.  The AOJ readjudicated the claim as recently as April 2015.  These facts show that the timing defect in the notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and service personnel records, as well as post-service VA and private treatment records are associated with the claims file.  

Records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA) have been obtained.  A command history for the USS Intrepid and ship logs for the relevant period are of record.  VA has also made sufficient efforts to obtain records of the Veteran's service and of his post-service medical care.  

The Board remanded the hepatitis C issue in 2007, 2010, and 2012.  The remands were for the AOJ to make efforts to obtain VA treatment records, records from the SSA associated with his claim for SSA disability benefits, and serve department documents such as deck logs of the U.S.S. Intrepid.  The Board also directed that VA provide an adequate examination to obtain medical evidence on the question of whether the Veteran's hepatitis C was incurred or manifested during his active service.  The record shows, as discussed above, that there has been compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The claim for service connection for hepatitis C addressed in this decision was submitted in 1999, more than 15 years ago.  There are more than 1,000 electronic documents associated with the file.  The duty to assist the Veteran has been fulfilled.

38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the issues on appeal were correctly identified.  The Veteran, and his spouse, testified as to possible exposures in service to hepatitis C.  The duties under 38 C.F.R. § 3.103 have been met.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
-

ORDER

Entitlement to service connection for hepatitis C is denied.  


REMAND

In July 2015, the AOJ furnished a Statement of the Case to the Veteran on the issue of entitlement to a higher rating for PTSD to include entitlement to a TDIU.  In August 2015, VA received a VA Form 9 Substantive Appeal in response.  On that form he requested a hearing before the Board by videoconference.  There is no evidence showing that he withdrew the hearing request and no evidence showing that he was scheduled for the requested hearing.  Hence, the Board must remand the issue of entitlement to service connection for PTSD, to include entitlement to a TDIU to the AOJ so that the requested hearing can be scheduled.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for the requested video-conference Board hearing in the order that the request was received.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


